                        Case 1:19-cr-00783-SHS Document 20 Filed 04/02/20 Page 1 of 1
                                    Simpson Thacher & Bartlett                              LLP
                                                       4 25   LEX INGTON A VENUE
                                                      NEW YORK, NY     10 0 17 - 3 9 54


                                                  TELEPHONE:      + 1- 21 2- 4 55- 20 00
                                                     FACSIMILE:   + 1- 21 2- 4 55- 2 502



Dir ect Di al Num ber                                                                                                      E- mail A ddr es s

+1 - 21 2- 455- 30 70                                                                                     br oo ke .cuci nel la@ st bl aw. com




                BY ECF                                                     April 2, 2020


                                          Re:    United States v. Pierre, 19 Cr. 783 (SHS)


                Honorable Sidney H. Stein
                United States District Judge
                Daniel Patrick Moynihan
                       United States Courthouse
                500 Pearl Street
                New York, NY 10007-1312

                Dear Judge Stein:

                                 I am counsel for Ruless Pierre in the above-referenced matter, which is
                currently scheduled for trial beginning on May 26, 2020. In view of the March 27, 2020
                Standing Order docketed in case number 20-mc-172 that suspends jury trials in the Southern
                District of New York until June 1, 2020, I respectfully request that this Court reschedule the
                trial in this matter for the earliest possible date once jury trials resume.

                               I thank the Court for its consideration of this request.

                                                                            Respectfully submitted,

                                                                            /s/ Brooke E. Cucinella

                                                                            Brooke E. Cucinella



                cc:     Robert Boone, Esq./Jordan Estes, Esq. (by ECF)




   BEIJING         HONG KONG   HOUSTON      LONDON       LOS ANGELES           PALO ALTO   SÃO PAULO   TOKYO      WASHINGTON, D.C.
